FINAL REJECTION (REISSUE OF U.S. PATENT 10,149,221)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	5
V. PRIORITY AND AIA  STATUS	5
VI. DOCUMENTS CITED HEREIN	6
VII. RESPONSE TO ARGUMENTS	6
VIII. DEFECTIVE CONSENT OF ASSIGNEE	10
IX. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)	11
X. CLAIM REJECTIONS – 35 USC § 112(a) (NEW MATTER)	17
XI. CLAIM REJECTIONS – 35 USC § 251 (NEW MATTER)	18
XII. CLAIM REJECTIONS – 35 USC § 251 (IMPROPER BROADENING)	18
XIII. CLAIM OBJECTIONS (MINOR INFORMALITIES)	20
XIV. ALLOWABLE SUBJECT MATTER	20
XIV. CONCLUSION	25


I. ACKNOWLEDGEMENTS
 	This final Office action addresses U.S. reissue application No. 16/437,748 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is June 11, 2019 (“Actual Filing Date”). 
 	The Instant Application is a reissue application of U.S. Patent No. 10,149,221 (“Patent Under Reissue”) titled “METHOD AND APPARATUS FOR PERFORMING OPERATION RELATED TO RADIO LINK FAILURE IN A HETEROGENEOUS NETWORK.”   The Patent Under Reissue was a national stage application of a Korean PCT application and assigned by the 
 	On October 6, 2020, Examiner issued a non-final rejection (“Oct 2020 Non-Final Rejection”).
 	On January 6, 2021, Applicant submitted a response to the Oct 2020 Non-Final Rejection (“Jan 2021 Response”).
  	On March 22, 2021, Examiner issued a final rejection (“Mar 2021 Final Rejection”).
	On June 22, 2021, Applicant submitted a request for continued examination along with a response to the Mar 2021 Final Rejection (“Jun 2021 Response”). 
 	On August 20, 2021, Examiner issued a non-final rejection (“Aug 2021 Non-Final Rejection”).
	On November 22, 2021, Applicant submitted a response to the Aug 2021 Non-Final Rejection (“Nov 2021 Response”). 
 	This final Office action addresses the Nov 2021 Response.


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	

III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 


IV. STATUS OF CLAIMS
 	Claims 1-4 and 6-9 are currently pending (“Pending Claims”).
 	Claims 5 and 10 are cancelled.
 	Claims 1-4 and 6-9 are currently examined (“Examined Claims”).
Regarding the Examined Claims and as a result of this Office action:
 	Claims 1-4 and 6-9 are rejected under 35 U.S.C. § 112(a) – see Section X below.
  	Claims 1-4 and 6-9 are rejected under 35 U.S.C. § 251 (new matter) – see Section XI below.
	Claims 1-4 and 6-9 are rejected under 35 U.S.C. § 251 (improper broadening) – see Section XII below.


V. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is  a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) to provisional application control no. 61/863,441 (“Provisional Application”). To the extent the disclosure of the Provisional Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of August 8, 2013, which is the filing date of the Provisional Application. 	
 	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that the Instant Application is a national stage application of PCT/KR2014/006488 (“PCT Application”). To the extent the disclosure of the PCT Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of a priority date of July 17, 2014, which is the filing date of the PCT Application. The PCT application was published on February 12, 2015, and entered the national stage on February 5, 2016.
 	AIA  Status. Because the instant application contains a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions apply. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to AIA -FITF is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either the pre-AIA  or AIA -FITF status.  


VI. DOCUMENTS CITED HEREIN
 	The following prior art patent application publication is cited herein:
 	U.S. Patent Application Publication 2009/0143093 (“Somasundaram”). 
 

VII. RESPONSE TO ARGUMENTS
Defective Consent of Assignee
(see Nov 2021 Response at p. 7)

 	Applicant acknowledges the defective consent of assignee form and indicates that a replacement form will be submitted. In the meantime, the requirement for a corrected form is maintained. 

Claim Interpretation – 35 U.S.C. § 112(f)
(see Nov 2021 Response at p. 7)

 	Applicant has amended claim 8 and asserts that the claimed processor does not invoke § 112(f) because sufficient structure in the form of an algorithm is claimed.  However, the claimed term is still considered to invoke § 112(f) because a sufficient algorithm has not been claimed. 
 	An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See MPEP § 2181 (II)(B). 
 	In its current form, claim 8 does not recite a sufficient algorithm. Specifically, “determining whether to perform the measurement related parameter scaling based on (i) a mobility state of the terminal and (ii) the small cell list” is not an algorithmic step because it is not exactly clear how the determination is made, aside from the fact that it is “based on” a mobility state and a small cell list. 
 	Generally speaking, a step of determining [something] based on [something else] does not communicate precisely how to execute the determination. An algorithm requires specific instructions for how to execute a particular function, and those skilled in the art would not be able to implement this particular function without further instructions, such as instructions regarding how to make the determination based on the mobility state and the small cell list.
 	Additionally, the claim recites further “based on” steps – performing the measurement related parameter scaling based on the measurement related parameter, wherein based on the measurement related parameter scaling, first measurement related parameter is multiplied or added with the specific scaling factor determined among the one or more scaling factors based on the mobility state of the terminal.
 	These limitations also recite insufficient algorithmic steps to the extent they do not communicate precisely how to execute the claimed functions without additional instructions.
 	For these reasons, the claim does not recite a sufficient algorithm, and the invocation of § 112(f) is not avoided. 

Claim Rejections – 35 U.S.C. § 112(a)
(see Nov 2021 Response at p. 7)

 	Applicant has amended claims 1 and 8 in an attempt to overcome the previous § 112(a) rejections of claims 1-4 and 6-10. Specifically, Applicant has removed the unsupported limitations related to two different measurement related parameters. However, a new matter rejection is maintained below for claims 1-4 and 6-9 because it appears that the specification does not provide written description support for the limitation of “receiving, from a base station, information including a measurement related parameter,” as claimed. See Section X below.

Claim Rejections – 35 U.S.C. § 112(b)
(see Nov 2021 Response at p. 7)

 	Applicant asserts the amendment to claim 8 obviates the § 112(b) rejections for claims 8-10. In view of Applicant’s cancellation of claim 10, the previous § 112(b) rejection of claim 10 is withdrawn as moot. 
 	Additionally, claims 8 and 9 are not subject to § 112(b) rejections for lack of corresponding disclosed structure. As explained above, the amendment to claim 8 does not avoid invocation of § 112(f) for the processor element. Therefore, a sufficient disclosed algorithm is required, and the specification of the Patent Under Reissue does appear to provide a sufficient algorithm for the claimed functions, as identified below in Section IX.

Claim Rejections – 35 U.S.C. § 251 (new matter)
(see Nov 2021 Response at p. 8)

 	Applicant has amended claims 1 and 8 in an attempt to overcome the previous § 251 rejections of claims 1-4 and 6-10. Specifically, Applicant has removed the unsupported limitations related to two different measurement related parameters. However, a new matter rejection is maintained below for claims 1-4 and 6-9 because it appears that the specification does not provide written description support for the limitation of “receiving, from a base station, information including a measurement related parameter,” as claimed. See Section XI below.

Claim Rejections – 35 U.S.C. § 103
(see Nov 2021 Response at pp. 8-9)

 	Applicant has amended claim 1 to recite “receiving, from the base station . . . (ii) a small cell list for small cells to which the UE is predicted to move” and “determining whether to perform the measurement related parameter scaling based on (i) a mobility state of the terminal and (ii) the small cell list.” These limitations are sufficient to distinguish from Somasundaram inasmuch as Somasundaram appears to be silent on receiving and utilizing a small cell list. At best, Somasundaram teaches that the scaling factor can be determined based on whether the cell is large or small (see paragraph [0033]), however, Somasundaram does not appear to mention receiving a small sell list of small cells to which the UE is predicted to move and then using the list to determine whether to perform measurement related parameter scaling, as claimed.
 	For this reason, the § 103 rejections of claims 1, 2, and 7-9 in view of Somasundaram are withdrawn. The § 103 rejections of dependent claims 3, 4, and 6 are withdrawn for the same reason. 

Claim Rejections – 35 U.S.C. § 251 (improper recapture)
(see Nov 2021 Response at pp. 9-10)

 	In view of Applicant’s amendments to claims 1 and 8, and the cancellation of claim 10, the previous § 251 rejections of claims 1-4 and 6-10 are withdrawn. Specifically, Applicant has re-inserted surrendered subject matter back into claims 1 and 8. The surrendered subject matter was identified on p. 25 of the Aug 2021 Non-Final Rejection as corresponding to the limitation of determining a specific scaling factor corresponding to the mobility state of the terminal, among the received one or more scaling factors, when the mobility state of the terminal is higher than a threshold mobility state. Since this limitation has been re-included in the claims, the previous § 251 rejections for improper recapture are withdrawn.


VIII. DEFECTIVE CONSENT OF ASSIGNEE
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.02.
The submitted consent of assignee form is lacking because it is unclear who signed the form, and consequently, it is unclear whether the person signing the form has apparent authority to do so.
A proper assent of the assignee in compliance with 37 CFR §§ 1.172 and 3.73 is required in reply to this Office action. In addition, the signer’s name should by typed or printed in the appropriate box on the form.


IX. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

  	Functional Phrase #1 (claim 8) – a processor, operationally coupled with the base-band circuit, wherein the processor executes an algorithm including the steps of:  
	receiving, from a base station, information including a measurement related parameter;
 	receiving, from the base station, (i) one or more scaling factors used for a measurement related parameter scaling and (ii) a small cell list for small cells to which the UE is predicted to move; 
 	determining whether to perform the measurement related parameter scaling based on (i) a mobility state of the terminal and (ii) the small cell list;
 	determining a scaling factor corresponding to the mobility state of the terminal, among the received one or more scaling factors, when the mobility state of the terminal is higher than a threshold mobility state; and  
 	performing the measurement related parameter scaling based on the measurement related parameter, 
 	wherein based on the measurement related parameter scaling, the measurement related parameter is multiplied or added with the specific scaling factor determined among the one or more scaling factors based on the mobility state of the terminal.
 
Because this claim limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f) Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f).

	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

MPEP 2181(II)(B)

Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for the above-identified Functional Phrases is not sufficiently disclosed in the Patent Under Reissue: 
 	
  	Functional Phrase #1 (claim 8) – a processor, operationally coupled with the base-band circuit, wherein the processor executes an algorithm including the steps of:  
	receiving, from a base station, information including a measurement related parameter;
 	receiving, from the base station, (i) one or more scaling factors used for a measurement related parameter scaling and (ii) a small cell list for small cells to which the UE is predicted to move; 
 	determining whether to perform the measurement related parameter scaling based on (i) a mobility state of the terminal and (ii) the small cell list;
 	determining a scaling factor corresponding to the mobility state of the terminal, among the received one or more scaling factors, when the mobility state of the terminal is higher than a threshold mobility state; and  
 	performing the measurement related parameter scaling based on the measurement related parameter, 
 	wherein based on the measurement related parameter scaling, the measurement related parameter is multiplied or added with the specific scaling factor determined among the one or more scaling factors based on the mobility state of the terminal.
 	– corresponds to processor 2421 (FIG. 24), which is disclosed as a generic computing device specially programmed to execute the claimed functions; the algorithm for performing the claimed functions of the processor is disclosed at FIGS. 20 and 21, which teach examples of timer T310 scaling methods according to the invention. 
 	The algorithm of FIG. 21 involves the processor of a user equipment (UE) device
configured for:
 	(1) receiving multiple configured T310 timer scaling factors from a base station (S2140),
and receiving a “small cell” list that includes small cells to which the UE is predicted to move (see column 28:32-37);
 	(2) determining that a timer scaling condition is satisfied (S2150) by determining that the UE is positioned near a small cell that is in the small cell list (see column 28:38-40);
 	(3) selecting a T310 timer scaling factor that corresponds to the speed of the UE (see
column 28:38-40);
 	(4) scaling the T310 timer (S2150) by multiplying the selected T310 timer scaling factor
and the configured T310 timer (see column 28:41-44); alternatively, the scaling factor could be added and
 	(6) running the scaled T310 timer (S2160).

 	Therefore, the corresponding structure of Functional Phrase #1 is a processor or other
generic computing device programed to execute the algorithm for scaling a T310 timer, as
illustrated in FIG. 21 and described in the accompanying passages at column 28.
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. § 112(f), Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. § 112(f), or present a sufficient showing (e.g., teachings in prior art patents) that the claim recites sufficient structure for performing the claimed function to preclude application of 35 U.S.C. § 112(f).


X. CLAIM REJECTIONS – 35 USC § 112(a) (NEW MATTER)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. § 112(a), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “receiving, from a base station, information including a measurement related parameter.” 
The measurement related parameter appears to correspond to a timer, such as timer T310, that is subjected to scaling according to the claimed method. However, the specification of the Patent Under Reissue does not appear to disclose that the timer (or an equivalent “measurement related parameter” is received from a base station, as claimed. FIGS. 19-21 and the accompanying description disclose how and under what conditions the timer T310 is scaled, but there does not appear to be a direct teaching of the timer being received from a base station. 
The Nov 2021 Response identifies columns 26:23-27, 27:44-50, 28:36-37, and 28:62-67 of the Patent Under Reissue as providing the requisite support. Those passages have been reviewed, and they do not appear to support the limitation in question.
Appropriate correction and/or clarification of the support in the specification is required.
 	Claim 8 has been amended in a similar manner and is rejected for the same reason.
 	Claims 2-4, 6, 7, and 9 are rejected for dependency from claims 1 or 8.


XI. CLAIM REJECTIONS – 35 USC § 251 (NEW MATTER)
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is identified above in Section X.


XII. CLAIM REJECTIONS – 35 USC § 251 (IMPROPER BROADENING)
Claims 1-4 and 6-9 are rejected under 35 U.S.C. § 251 as being improperly broadened in a reissue application outside the two year statutory period.  A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
Independent claims 1 and 8 are broader versions of originally patented claims 1 and 8. Specifically, claims 1 and 8 have been amended to recite that the measurement related parameter is “multiplied or added” with the specific scaling factor, whereas the originally patented claims 1 and 8 limited the scaling to multiplication. Accordingly, amended claims 1 and 8 are now broader versions of patented claims 1 and 8 inasmuch as they do not require scaling the measurement related parameter by multiplying the determined scaling factor with the measurement related parameter. Rather, the scaling could be accomplished via addition.  
Although the Instant Application was filed within two years of the granting of the Patent Under Reissue, there has been no intent by the Applicant to broaden any of the claims within the two-year statutory window. The original error to be corrected upon the filing of the Instant Application was to change “receiving, from a network” to “receiving, from a base station.” This change is considered a narrowing amendment rather than a broadening amendment.
Applicant’s first intent to broaden the claims has occurred with the Jun 2021 Response, which is more than two years after the granting of the Patent Under Reissue, i.e., December 2018. 
 	Accordingly, Applicant is not permitted to present any claims that enlarge the scope of any originally patented claims. See MPEP § 1412.03(IV). See also In re Fotland, 779 F.2d 31, 228 USPQ 193 (Fed. Cir. 1985), cert. denied, 476 U.S. 1183 (1986) (The failure by an applicant to include an oath or declaration indicating a desire to seek broadened claims within two years of the patent grant will bar a subsequent attempt to broaden the claims after the two year limit.)


XIII. CLAIM OBJECTIONS (MINOR INFORMALITIES)
 	Claims 1 and 8 improperly recite “the UE” in lines 8 and 11, respectively. For consistency in claim terminology, it appears that “UE” should be changed to “terminal.”
 	Appropriate correction is required.


XIV. ALLOWABLE SUBJECT MATTER
 	Independent claims 1 and 8 and associated dependent claims 2-4, 6, 7, and 9 are not subject to a rejection under 35 U.S.C. § 103, and would be allowable if rewritten to overcome the rejections under §§ 112 and 251 set forth herein.
	Regarding claim 1, Somasundaram discloses a method (FIG. 3) for a measurement related parameter (i.e., time to trigger TTT parameter) scaling in a wireless communication system, the method performed by a terminal (i.e., a wireless transmit/receive unit WTRU) and comprising: 
 	receiving, from a base station, information including a measurement related parameter (see paragraph [0020] – a TTT parameter is specified via a base station for a normal mobility state; see also paragraphs [0016] – [0019]);
 	receiving, from a base station, one or more scaling factors used for a measurement related parameter scaling (see paragraph [0020] – a scaling factor is specified by the network and communicated (i.e., signaled) to the WTRU; see paragraph [0012] and FIG. 1 – the WTRU is in communication with the network via a base station node eNB, so the scaling factors are necessarily received from a base station); 
 	determining whether to perform the measurement related parameter scaling based on a mobility state of the terminal (see paragraph [0020] – the scaling factor is used to scale the normal TTT for the medium mobility state of the WTRU; no scaling factor is used for scaling the high-mobility TTT parameter when the mobility state of the WTRU is high; accordingly, the WTRU necessarily determines whether to scale a TTT parameter based on the terminal’s mobility state being medium or high);  
 	determining a specific scaling factor corresponding to the mobility state of the terminal, among the received one or more scaling factors, when the mobility state of the terminal is higher than a threshold mobility state; and performing the measurement related parameter scaling based on the measurement related parameter, wherein based on the measurement related parameter scaling, the measurement related parameter is multiplied or added with the specific scaling factor determined among the one or more scaling factors based on the mobility state of the terminal (see paragraph [0020] – when the mobility state is medium, the first measurement related parameter, i.e., normal-mobility TTT, is multiplied by the scaling factor in order to calculate medium-mobility TTT; when the mobility state is high, the second measurement related parameter, i.e., high-mobility TTT, is applied directly without being multiplied by the scaling factor). 	

 	It is noted that Somasundaram does not appear to expressly teach the steps of “receiving, from the base station . . . (ii) a small cell list for small cells to which the UE is predicted to move” and “determining whether to perform the measurement related parameter scaling based on a mobility state of the terminal.” 
  	According to the teachings at paragraph [0020], a normal-mobility TTT parameter is scaled for the medium mobility state, whereas the high-mobility TTT parameter is not scaled for the high mobility state. Therefore, determining whether to scale each of the TTT parameters requires knowledge of the mobility state of the WTRU, which is expressly detected at step 340 of Somasundaram’s method. 
	Accordingly, the determination of whether to perform the TTT parameter scaling depends directly on the mobility state of the WTRU. Somasundaram’s method expressly detects the mobility state at step 340, and once knowledge of the current mobility state is known, the determination of whether to scale a TTT parameter directly follows.
 	Although such a determination is not expressly stated in Somasundaram’s disclosure, those skilled in the relevant technology of cellular communications would have found this step to be implicit, or at least obvious, upon understanding Somasundaram’s disclosure and the context surrounding the method of performing a handover procedure disclosed at FIG. 3. 

 	Somasundaram teaches that the scaling factor can be determined based on whether a neighboring cell is large or small (see paragraph [0033]), however, Somasundaram does not appear to mention receiving a small sell list of small cells to which the UE is predicted to move and then using the list to determine whether to perform measurement related parameter scaling, as claimed.

 	Regarding claim 8, Somasundaram discloses a terminal (WTRU 110, FIG. 2) for scaling a measurement related parameter (Le., time to trigger TTT parameter) in a wireless communication network, the terminal comprising:

 	a base-band circuit for receiving and transmitting a radio signal (receiver 116 and transmitter 117); and
 	a processor (processor 115), operationally coupled with the base-band circuit.

 	Since claim 8 is interpreted according to 35 U.S.C. § 112(f), in which the “processor” is considered a generic placeholder for “means,” the claim is interpreted so as to incorporate the disclosed algorithm at FIG. 21, as explained above in Section IX.

	The algorithm of FIG. 21 involves the processor of a user equipment (UE) device
configured for:
 	(1) receiving multiple configured T310 timer scaling factors from a base station (S2140),
and receiving a “small cell” list that includes small cells to which the UE is predicted to move (see column 28:32-37);
 	(2) determining that a timer scaling condition is satisfied (S2150) by determining that the UE is positioned near a small cell that is in the small cell list (see column 28:38-40);
 	(3) selecting a T310 timer scaling factor that corresponds to the speed of the UE (see
column 28:38-40);
 	(4) scaling the T310 timer (S2150) by multiplying the selected T310 timer scaling factor
and the configured T310 timer (see column 28:41-44); alternatively, the scaling factor could be added and
 	(6) running the scaled T310 timer (S2160).

 	Therefore, the corresponding structure of Functional Phrase #1 is a processor or other
generic computing device programed to execute the algorithm for scaling a T310 timer, as
illustrated in FIG. 21 and described in the accompanying passages at column 28.

 	Somasundaram teaches the processor is configured to:
 	receive, from a base station, one or more scaling factors used for scaling a measurement related parameter (see paragraphs [00016-0017] — two different scaling factors for the medium and high mobility states are specified by the network and communicated (ie., signaled) to the WTRU; see paragraph [0012] and FIG. 1 — the WTRU is in communication with the network via a base station node eNB, so the scaling factors are necessarily received from a base station);
 	select a scaling factor that corresponds to the speed of the UE (see paragraphs [0016- 0017] — when the mobility state of the WTRU is higher than a “low” state —1.e., it is “medium” or “high” — then a scaling factor specific to either the medium or high mobility state is determined to be a scaling factor used to scale the received TTT parameter corresponding to the low mobility state); and
 	scale the TTT timer by multiplying it by the determined scaling factor (see paragraphs [0016-0017] — the TTTs for the medium and high mobility states are calculated by scaling the TTT of the low mobility state with the respective scaling factors); and
 	run the TTT timer (see paragraph [0005] — the TTT timer is used for determining when to make signal quality comparisons).

 	Somasundaram, however, does not appear to teach receiving a list of small cells positioned around the base station to which the UE is predicted to move, and then determining that a condition is satisfied when the UE is positioned near one of the small cells in the list.
Furthermore, Somasundaram’s disclosure is operative to scale a time to trigger (TTT) timer and is silent in regards to scaling a T310 timer, as described in FIG. 21.


XIV. CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN M LAROSE/Primary Examiner, Art Unit 3992      
                                                                                                                                                                                                  



Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992